


Exhibit 10.10

 

[g47992koi001.gif]

 

December 26, 2008

 

Ilan Daskal

1498 Saskatchewan Drive

Sunnyvale, California 94087

 

Dear Ilan:

 

Reference is made to the (change-in-control) Severance Agreement by and between
you and International Rectifier Corporation, dated as of September 19, 2008 (the
“Severance Agreement”).

 

The purpose of this letter is to supplement the terms of the Severance Agreement
to include terms and conditions designed to make any payments pursuant to the
Severance Agreement compliant with Section 409A of the Internal Revenue Code of
1986, as amended (including the Treasury Regulations and other published
guidance related thereto) (“Section 409A”).

 

Your Severance Agreement is hereby modified as follows; capitalized terms used
but not defined herein shall have the meaning ascribed to them in the Severance
Agreement:

 

1.                                       Severance.  Subject to the conditions
of payment described in Section 10 relating to specified employees, any Cash
Severance payable pursuant to Section 2(b) of the Severance Agreement shall be
paid in a cash lump sum on the 60th day following your “separation from
service,” provided you have promptly executed and delivered (and not revoked) a
Release Agreement within 50 days of your termination; provided, however, that if
you fail to execute and deliver such release, or you revoke such release, you
shall not be paid any Cash Severance pursuant to the Severance Agreement.  For
this purpose, a “separation from service” shall be defined within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.

 

Except as modified hereby, your Severance Agreement remains unmodified.  Please
indicate your agreement with the foregoing by signing where indicated below.

 

Regards,

 

 

 

INTERNATIONAL RECTIFIER CORPORATION

 

 

 

By:

 

Its:  Assistant Secretary

 

 

 

Acknowledged and agreed:

 

 

 

 

 

 

 

Ilan Daskal

 

Date:

 

 

--------------------------------------------------------------------------------

 
